
	
		II
		112th CONGRESS
		1st Session
		S. 1095
		IN THE SENATE OF THE UNITED STATES
		
			May 26, 2011
			Mrs. Boxer (for herself,
			 Ms. Collins, Mr. Kohl, and Mr.
			 Sanders) introduced the following bill; which was read twice and
			 referred to the Committee on Health,
			 Education, Labor, and Pensions
		
		A BILL
		To include geriatrics and gerontology in the definition
		  of primary health services under the National Health Service
		  Corps program.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Caring for an Aging America
			 Act.
		2.Primary health
			 servicesSection 331(a)(3)(D)
			 of the Public Health Service Act (42 U.S.C. 254d(a)(3)(D)) is amended by
			 inserting geriatrics, gerontology, after
			 pediatrics,.
		
